Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 17
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 5/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MEMORY DEVICE, STORAGE DEVICE, AND METHOD OF OPERATING MEMORY CONTROLLER TO OUTPUT READ DATA IN RESPONSE TO READ ENABLE SIGNAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: provide the page buffer address port with a page buffer address control signal for controlling an output of subsequent read data to be output next to the read data received from the input/output port according to whether an available storage capacity exists in the storage space…
The relationship between “read data” and “subsequent read data” is ambiguous and makes the claim indefinite.
Claims 8-16 all depend from claim 7 and carry the same deficit. Henceforth they are all rejected.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as it recites “the memory device outputs read data, to the memory device”. The sentence construction is convoluted.
Claims 18-20 all depend from claim 17 and carry the same deficit. Henceforth they are all rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 5768215) in view of JP 4166979 B2, herein referred as JP.

Regarding independent claim 1, Kwon discloses a memory device (Figs. 5-11A, 11B) that outputs read data in response to a read enable signal (Fig. 5 and col:5; line:4-15 describes a column address counter 8 and a column decoder 9, both of which control output of sequential data in response to an external read enable signal Rex) provided from a memory controller, the memory device comprising: 
a plurality of memory cells configured to store data (Fig. 5 shows memory cell array 1); 
a plurality of page buffers configured to sense the data stored in the plurality of memory cells through a plurality of bit lines (Figs. 5-6 shows page buffers 12A, 12B and bit lines BL0-BL511); and 
a data output controller (Figs. 5-6 shows data input/output buffer 10, which along with decoders and counter blocks except “memory cell array, 1” are part of “data output controller”) configured to: 
select a target page buffer to output data from among the plurality of page buffers according to a page buffer address control signal provided from the memory controller ( Figs. 6-7 and col:5; line:45-60 describes upper and lower input/output path units 15A and 15B are connected to an output terminal of the page buffer 12, for receiving an external control signal for controlling inputting and outputting of the data. A column selection circuit 13 composed of column selection transistors (i.e., pass transistors) is also connected to the output terminals of the input/output path units 15A and 15B. Further col:7; line:27-44 describes generating lower and upper read control signals phi.ReadL. and .phi.ReadH. Fig. 8 and col:8; line:34-40 describes that buffer control signal generating circuit 18 generating lower and upper buffer control signals GSRL and GSRH which control the page buffer 12 in response to an address signal A8) and 
Kwon is silent about control the selected target page buffer to output data stored in the selected target page buffer according to the read enable signal, while the read enable signal is input,
However JP teaches control the selected target page buffer to output data stored in the selected target page buffer according to the read enable signal, while the read enable signal is input ([0019] describes that column gate circuit 170 sequentially selects a group of page buffers according to the decoding signal from the column decoder circuit 150. The data bits stored in the page buffer (or latch) of the selected group are transmitted as data output signals to the input / output pins I / Oi through the input / output buffer circuit 180 in synchronization with the read enable signal RE).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of JP to Kwon such that control the selected target page buffer to output data stored in the selected target page buffer according to the read enable signal, while the read enable signal is input in order to provide a nonvolatile semiconductor memory device capable of ensuring high-speed read and write operations as taught by JP ([0010]).

Regarding claim 2, Kwon and JP together disclose all the elements of claim 1 as above and through Kwon further the data output controller sequentially selects the target page buffer from among the plurality of page buffers according to an address of a page buffer (Figs. 5-6 and col:4; line:4-32 describes sequential read operation; a row predecoder 6 for generating a signal which controls a row decoder 7 in response to an output of the row address counter circuit 5; a column address counter 8 and a column decoder 9, both of which control output of sequential data in response to an external read enable signal REx; a sequential read control circuit 4 for operating the sequential read operation) during a period in which a voltage level of the page buffer address control signal is a first voltage level, and maintains the target page buffer during a period in which the voltage level of the page buffer address control signal is a second voltage level different from the first voltage level Figs. 11A-11B shows two different voltage levels of control signals                         
                            
                                
                                    G
                                    S
                                    R
                                    H
                                
                                ¯
                            
                             
                        
                    and .phi.ReadH.

Regarding claim 6, Kwon and JP together disclose all the elements of claim 1 as above and through Kwon further the read enable signal is a clock signal toggled while the page buffer address control signal is provided (Figs. 11A, 11B shows REx toggling while page buffer address control signals are being provided).

Examiner could not apply any prior art rejection for claims 7-20 as these claims are ambiguous and examiner need clarity into these claims.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/13/2022